DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “to minimize the escape time from the entry restricted area…”, however the specification lacks how to minimize the escape time.  The specification PARA 0143 teaches the moving body recognizes roads by a map thereby avoiding their sky.  However, avoiding their sky does not minimize the “the escape time from the entry restricted area” as claimed.  The specification should indicate how the “escape time” is computed “to minimize the escape time”.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marcus PG PUB 2016/0189549.
Re Claim 1, Marcus teaches the drone (moving body) receives a configurable flight zone [0033] where the configurable flight zones, See figure 1, which can include restricted area based on information in an actual world [0042] whereby based on the pushed configurable flight zones, the drone includes a processor (a recognition means) that recognizes the configurable zone (a predetermined area as an entry restricted area) wherein the restricted zone(s) are configured in advance;  the drone also includes a GPS (a current position acquisition means) to sense the current location [0048] whereby a control system (a control means) of the drone automatically adjusting a flight direction based on the configuration flight zone by continually monitoring the current location (the current position of the moving body) and proximity (a relative coordinate of a predetermined point) to the (a boundary of the entry restricted area) configuration flight zone [0049-0051].
Re Claim 4, figure 1 teaches map indicating the flight route 155 where the map indicates configurable zones 140, 135 (the predetermined area) which can be restricted areas associated with calculated reference points (the information) indicating the entry points to the restricted area for the processor (the recognition means) of the drone, See figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Marcus PG PUB 2016/0189549 in view of Tofte et al U.S. Patent number 10,163,164.
Re Claim 3, Marcus teaches a camera mounted on the drone (the moving body) but fails to explicitly teach “the predetermined area is surrounded by a predetermined form that can be imaged by the camera…”.  However, Tofte et al teaches a drone acquires images from the mounted camera to be used with known map-matching techniques to facilitate directing of the drone along a pre-determine route thereby avoiding obstacles during flight (See col. 7, lines 41-58).  By combining the teaching, the capture image in Toftes et al with the map-matching technique can be implemented with the flight route of Marcus figure 1.  Processor (the recognition means) in Marcus can acquired the map-matching image from the camera (the image acquisition means) and map the restricted areas (the predetermined areas as the entry restricted area) based on the relationship between the configurable zones and the captured image (the predetermined form in the images) thereby avoiding the drone from entering the restricted area during the flight.  One skilled in the art would have been motivated to have acquired the image from Tofte et al to avoid the restricted areas configured in Marcus.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Marcus PG PUB 2016/0189549.
Re Claim 5, Marcus teaching the configurable flight zone (the predetermined area) is established by a beacon transmitted/oscillated by a beacon transmitter (a beacon device) at a preset position in the actual world 0052 0053]; the drone monitors the beacon signals (receiving the signal) from the transmitter;  the drone can be equipped with the DME (distance measuring equipment) [0029] to determine the distance based on the beacon signals to determine the proximity (within or outside the range) to the restricted area. Marcus fails to explicitly teach the “a predetermined distance from the beacon device set in advance…”.  However, one skilled in the art would have been motivated to have determined a configurable buffer distance (a predetermined distance) from the beacon device to avoid entry into the restricted area.
Therefore, it would have been obvious to have configured the “predetermined distance” from the beacon device to avoid entry into the restricted area.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472